Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Remarks
	This Notice of Allowability is in response to applicant’s amendments filed on May 31, 2022, under which claims 1-2, 4-10, 12-16, and 18-20 are pending and under consideration.

Response to Arguments
 	Applicant’s amendments have overcome the previous claim rejections under § 103. Therefore, the previous rejections have been withdrawn. Additionally, applicant authorized entry of the Examiner’s Amendment shown below to place the application in condition for allowance, as documented in the attached interview summary.

EXAMINER’S AMENDMENT
The entire claim set has been amended as follows: 

1.	(Previously Presented)  A computer-implemented method comprising:
training a neural network system using activity log data;
by one or more computing devices and based on the training of the neural network system using the activity log data:
identifying a first previous time period of intermittent network connectivity in which one or more conditions were satisfied, wherein at least one of the one or more conditions includes a threshold battery level,
determining a content type obtained by a user during the first previous time period associated with the one or more conditions being satisfied,
determining a first future time period of intermittent network connectivity during which the one or more conditions will be satisfied, wherein determining the first future time period includes determining the first future time period as extending from a first particular future time to a second particular future time that occurs after the first particular future time, and
generating a notification that includes a recommendation to schedule acquisition of data of the content type at the first particular future time and upon satisfaction of the one or more conditions;
presenting, by the one or more computing devices and prior to the first particular future time, the notification that includes the recommendation at a display of a particular computing device of the one or more computing devices, wherein the first particular future time and the one or more conditions are visible, in the notification, to a user of the particular computing device;
receiving, by the one or more computing devices, in response to presenting the notification, and prior to the first particular future time, a responsive user input indicating user acceptance or rejection of the recommendation to schedule acquisition of the data at the first particular future time and  upon satisfaction of the one or more conditions for acquiring the data at the first particular future time, wherein the one or more conditions for acquiring the data are in addition to the first particular future time; and
in response to receiving the responsive user input indicating user acceptance of the recommendation:
obtaining, by the one or more computing devices from one or more content delivery servers and based on the one or more conditions being satisfied, the data of the content type at the first particular future time;
further training the neural network system based on the user acceptance of the recommendation to schedule acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions, as indicated by the received responsive user input; 
determining, using the further trained neural network system, a particular output time during the determined first future time period to output the obtained data; and
controlling, by the one or more computing devices, a display to output the obtained data at the particular output time.
(Previously Presented)  The computer-implemented method of claim 1, 
wherein:
the one or more conditions include a content type, a content size, a location, a financial threshold to purchase the data, and a wireless connectivity threshold; and the activity log data includes activity data indicative of user behavior.

3.	(Canceled)

4.	(Currently Amended)  The computer-implemented method of claim 1, wherein determining the first future time period and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes:
determining one or more of:
a size of the content type;
a likely financial cost of obtaining the data at the first particular future time; and
an availability of funds to pay for the likely financial cost.
5.	(Currently Amended)  The computer-implemented method of claim 1, wherein  determining the first future time period includes:
determining a likely level of wireless connectivity of a user device during the first future time period;
determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during the first future time period; and
determining that the probability exceeds a confidence threshold.

6.	(Previously Presented)  The computer-implemented method of claim 1, further comprising:
	controlling, by the one or more computing devices, an output device to output the notification the output device including the display,
wherein the user input is received using a graphical user interface displayed by the display.
7.	(Currently Amended)  The computer-implemented method of claim 1, wherein the output time is a time at which a user device including the display and the one or more computing devices are not connected to a wireless network.

8.	(Currently Amended)  The computer-implemented method of claim 1, wherein determining the first future time period and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes:
determining one or more applications that are configured to obtain application data at a particular time before outputting the application data using the one or more applications; and
determining a particular content type of the application data, a content size of the application data, a likely financial cost of obtaining the application data at the first particular future time, and an availability of funds to pay for the likely financial cost.
9.	(Currently Amended)  One or more non-transitory computer-readable storage media comprising instructions, which, when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising:
training a neural network system using activity log data;
based on the training of the neural network system using the activity log data:
identifying a first previous time period of intermittent network connectivity in which one or more conditions were satisfied, wherein at least one of the one or more conditions includes a threshold battery level,
determining a content type obtained by a user during the first previous time period associated with the one or more conditions being satisfied,
determining a first future time period of intermittent network connectivity during which the one or more conditions will be satisfied, wherein determining the first future time period includes determining the first future time period as extending from a first particular future time to a second particular future time that occurs after the first particular future time, and
generating a notification that includes a recommendation to schedule acquisition of data of the content type at the first particular future time and upon satisfaction of the one or more conditions;
presenting, prior to the first particular future time, the notification that includes the recommendation at a display of a user device, wherein the first particular future time and the one or more conditions are visible, in the notification, to a user associated with the user device;
receiving, in response to presenting the notification and prior to the first particular future time, a responsive user input indicating user acceptance or rejection of the recommendation to schedule acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions, wherein the one or more conditions for acquiring the data are in addition to the first particular future time; and 
in response to receiving the responsive user input indicating user acceptance of the recommendation:
obtaining, from one or more content delivery servers and based on the one or more conditions being satisfied, the data of the content type at the first particular future time;
further training the neural network system based on the user acceptance of the recommendation to schedule acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions, as indicated by the received responsive user input; 
determining, using the further trained neural network system, a particular output time during the determined first future time period to output the obtained data; and
controlling a display to output the obtained data at the particular output time.
10.	(Currently Amended)  The one or more non-transitory computer-readable storage media of claim 9, wherein:
	the one or more conditions include the content type, a content size, a location, a financial threshold to purchase the data, and a wireless connectivity threshold;
	the activity log data includes activity data indicative of user behavior; and
the output time is a time at which the user device including the display is not connected to a wireless network.

11.	(Canceled)

12.	(Currently Amended)  The one or more non-transitory computer-readable storage media of claim 9, wherein determining the first future time and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes determining one or more of:
a size of the content type;
a likely financial cost of obtaining the data at the first particular future time; and
an availability of funds to pay for the likely financial cost.
13.	(Currently Amended)  The one or more non-transitory computer-readable storage media of claim 9, wherein  determining the first future time period includes:
determining a likely level of wireless connectivity of a user device during the first future time period;
determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during the first future time period; and
determining that the probability exceeds a confidence threshold.
14.	(Currently Amended)  The one or more non-transitory computer-readable storage media of claim 9, wherein determining the first future time period and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes:
determining one or more applications that are configured to obtain application data at a particular time before outputting the application data using the one or more applications; and
determining a content type of the application data, a content size of the application data, a likely financial cost of obtaining the application data at the first particular future time, and an availability of funds to pay for the likely financial cost.
15.	(Previously Presented)  A system comprising:
one or more computers and one or more storage devices storing instructions that are operable and when executed by one or more computers, cause the one or more computers to perform actions comprising:
training a neural network system using activity log data;
based on the training of the neural network system using the activity log data:
identifying a first previous time period of intermittent network connectivity in which one or more conditions were satisfied, wherein at least one of the one or more conditions includes a threshold battery level,
determining a content type obtained by a user during the first previous time period associated with the one or more conditions being satisfied,
determining a first future time period of intermittent network connectivity during which the one or more conditions will be satisfied, wherein determining the first future time period includes determining the first future time period as extending from a first particular future time to a second particular future time that occurs after the first particular future time, and
generating a notification that includes a recommendation to schedule acquisition of data of the content type at the first particular future time and upon satisfaction of the one or more conditions;
presenting, prior to the first particular future time, the notification that includes the recommendation at a display of a user device associated with a user, wherein the first particular future time and the one or more conditions are visible, in the notification, to the user of the user device;
receiving, in response to presenting the notification and prior to the first future time, a responsive user input indicating a user acceptance or rejection of the recommendation to schedule acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions for acquiring the data at the first particular future time; and
in response to receiving the responsive user input indicating user acceptance of the recommendation:
obtaining, one or more content delivery servers and based on the one or more conditions being satisfied, the data of the content type at the first particular future time;
further training the neural network system based on the user acceptance of the recommendation to schedule acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions, as indicated by the received responsive user input; 
determining, using the further trained neural network system, a particular output time during the determined first future time period to output the obtained data; and
controlling a display to output the obtained data at the particular output time.
16.	(Currently Amended)  The system of claim 15, wherein:
the one or more conditions include the content type, a content size, a location, a financial threshold to purchase the data, and a wireless connectivity threshold;
the activity log data includes activity data indicative of user behavior; and
the output time is a time at which a user device including the display and the one or more computers is not connected to a wireless network.

17.	(Canceled)
18.	(Currently Amended)  The system of claim 15, wherein determining the first future time period and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes determining one or more of:
a size of the content type;
a likely financial cost of obtaining the data at the first particular future time; and
an availability of funds to pay for the likely financial cost.
19.	(Currently Amended)  The system of claim 15, wherein  determining the first future time period includes:
determining a likely level of wireless connectivity of a user device during the first future time period;
determining a probability that an entirety of the data is downloadable at the determined likely level of wireless connectivity during the first future time period; and
determining that the probability exceeds a confidence threshold.

20.	(Currently Amended)  The system of claim 15, wherein determining the first future time period and the one or more conditions for acquiring data based on the training of the neural network system using the activity log data includes:
determining one or more applications that are configured to obtain application data at a particular time before outputting the application data using the one or more applications; and
determining a content type of the application data, a content size of the application data, a likely financial cost of obtaining the application data at the first particular future time, and an availability of funds to pay for the likely financial cost.


Reasons for Allowance
Claims 1-2, 4-10, 12-16, and 18-20, as amended above, have been allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the following limitations of claim 1, particularly in combination with the remaining limitations of the claim:
identifying a first previous time period of intermittent network connectivity in which one or more conditions were satisfied, wherein at least one of the one or more conditions includes a threshold battery level,
…
determining a first future time period of intermittent network connectivity during which the one or more conditions will be satisfied, wherein determining the first future time period includes determining the first future time period as extending from a first particular future time to a second particular future time that occurs after the first particular future time
…
receiving, by the one or more computing devices, in response to presenting the notification, and prior to the first particular future time, a responsive user input indicating user acceptance or rejection of the recommendation to schedule acquisition of the data at the first particular future time and  upon satisfaction of the one or more conditions for acquiring the data at the first particular future time, wherein the one or more conditions for acquiring the data are in addition to the first particular future time.

Similarly, the prior art of record does not teach or fairly suggest the corresponding limitations of independent claims 9 and 15, particularly in combination with the remaining limitations of those claims.
The closest prior art is discussed below. 
	The primary reference Dixon (US 9,414,222 B1) teaches predictive caching using a neural network model, and teaches the limitations of the claims as identified in the previous Office Action of March 30, 2022. However, Dixon does not teach a “first previous time period of intermittent network connectivity” and a “first future time period of intermittent network connectivity,” wherein such periods are periods in which or during which a condition that “includes a threshold battery level.” Furthermore, Dixon does not teach “acquisition of the data at the first particular future time and upon satisfaction of the one or more conditions for acquiring the data at the first particular future time.” Therefore, Dixon does not teach the above quoted limitations. Additional features that are not taught by Dixon are identified in the previous Office Action.
	The limitations not taught by Dixon would not have been obvious over the prior art of record. For example, Huber et al., US 2017/0039038 (newly made of record), paragraph [0181], teaches an intermittent network condition as a basis for caching. However, Huber et al. does not teach or suggest a period intermittent network connectivity during a condition that includes a threshold battery level will be satisfied. Kohlenberg et al., US 2014/0095943 A1 (previously made of record), teaches “a future time period that is below the bandwidth threshold” (see [0069]) but does not teach a period intermittent network connectivity during a condition that includes a threshold battery level will be satisfied. Furthermore, Kohlenberg does not teach “acquisition of the data at the first particular future time.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124